DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  4  and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 the clause “wherein the expandable polystyrene-based resin particles which are produced and have a particle size of not more than 1400 um and not less than 600 um have a yield of not less than 80 wt%” is confusing  since it is not apparent whether the limitations of the size 
The clause “the functional group” in claim 4 lacks expressed antecedent basis as claim 4 depends on claim 1 and the functional group is first is recited in claim 3.
Claims 8 refers to “the expandable polystyrene-based resin particles of claim 1,” however claim 1 is drawn to a method, not a product.
Claims 9 refers to “the pre-expanded polystyrene- 5based particles of claim 8,” however claim 8 is drawn to a method, not a product.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-6, 8, 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-183255 to Kaneka Corp., (hereinafter “Kaneka”).

See, for example, illustrative example 1 [0051], disclosing a process comprising a step of polymerization of styrene particles, which step  follows by a step of simultaneous addition of polysiloxane-containing macro monomer (methacryl-type dimethylpolysiloxane, i.e., a macomonomer containing a vinyl group) and an initiator (benzoyl peroxide) and impregnation the particles with a foaming agent.
The respective amounts of the styrene-based monomer and the polysiloxane-containing macro monomer used in illustrative examples fully correspond to the claimed amounts. 
The expandable polystyrene-based resin particles have a surface layer part that contains polysiloxane as a main component.  See, for 
Kaneka further discloses that the  expandable polystyrene-based resin particles “can be made into pre-foamed particles by a general pre-foaming method.” [0040]
In illustrative examples Kaneka discloses a method for producing a foamed molded product, the method comprising molding the pre-expanded polystyrene- based particles.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaneka.
The disclosure of Kaneka is discussed above.

As discussed above, Kaneka discloses a process and a molded product that is substantially the same as the claimed product and process and as disclosed in the instant application. 
Kaneka also addresses that the molded product exhibit  improved  “rubbing noise.” 
Kaneka does not address certain properties of the expandable polystyrene-based resin particles, such as a surface having a coefficient of static friction of 2.8 or less and quantitative measurement of sound or sound pressure, or a yield of the particles in the disclosed process. However, since the expandable polystyrene-based resin particles of Kaneka are obtained by substantially similar method and from substantially identical components as the expandable polystyrene-based resin particles disclosed in the instant application, it is reasonable believed that  all properties of the expandable polystyrene-based resin particles and the molded product obtained from such particles as claimed are inherently met by the expandable polystyrene-based resin particles of Kaneka. 
The burden is shifted to the applicants to provide factual evidence to the contrary. 


Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneka.
The disclosure of Kaneka is discussed above.
While the reference illustrates a polysiloxane-containing macro monomer which has a functional group at one end of the macromonomer, Kaneka expressly discloses suitability of polysiloxane-containing macro monomer that comprise a functional group at both ends of the molecule.  See, for example, [0024] stating that “a polysiloxane compound having a vinyl group at one end or both ends is preferable.”

Claim 2, 7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneka in combination with either one of US Patent 5,132,330 to Ueda et al., (hereinafter “Ueda’) or US Patent 6,034,143 to Morioka et al., (hereinafter “Morioka”).
This is the alternative rejection of claims 2 and 10-15.
The disclosure of Kaneka is discussed above,

However, a seed polymerization is a well known alternative process for obtaining expandable polystyrene-based resin particles.  See background of Ueda, col. 1, line 41 to col. 2 line 26 and the entire document of Morioka.  Moreover, as per disclosure of Ueda, seed polymerization offers advantages over the suspension polymerization (col. 2, lines 16-26)  and Morioka discloses that more uniform larger particles may be obtained by such seed polymerization. 
Therefore, sue of seed polymerization of the polystyrene-based resin particles in the process of Kaneka would have been obvious with reasonable expectation of success as a known alternative method of polymerization of  the polystyrene-based resin particles, and to realize the advantages of such seed polymerization disclosed by Ueda and Mokioka.
Should the properties of the polystyrene-based resin particles obtained in suspension polymerization disclosed by Kaneka differ from the claimed properties, using a seed polymerization process would result in particles substantially identical to the claimed as obtained by identical process as disclosed in illustrative examples of the instant application, with 
The burden is shifted to the applicants to provide factual evidence to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ